DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 7-10 and 14-27 are pending as amended on 9/20/2022. Claims 14-25 stand withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 9/20/2022. In particular, claim 1 has been amended to contain a melt stability limitation which was not previously recited in any examined claim. Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 depends from claim 1, and refers to “the melt mixing” recited in claim 1. However, claim 1 recites two different melt mixing steps. It is not clear, therefore, whether “the melt mixing” recited in claim 26 must refer to both steps of melt mixing recited in claim 1, or, whether “the melt mixing” can refer to just one of the steps of melt mixing recited in claim 1. Because there is insufficient antecedent basis for “the melt mixing” in claim 26, the scope of the claim is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-10, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US 4585852) in view of Takekoshi et al (US 4011198), and further in view of Gallucci et al (US 2006/0281840).
As to claims 1, 4, 9 and 10, Lo discloses a method of making a polyetherimide (title) comprising melt polymerization by extruding (corresponding to “melt mixing” as presently recited) a first mixture of a diamine and a bis(ether anhydride) (corresponding to the “first bis(ether anhydride)” as presently recited) to form a low molecular weight polymer (corresponding to the presently recited “intermediate polyetherimide”). See col 3, lines 49-55. Lo names several examples of suitable diamines, including each of the diamines recited in instant claim 9: m-phenylenediamine, p-phenylenediamine (col 4, lines 57-58), bis(4-aminophenyl) sulfone (col 4, line 64), oxydianiline (col 4, line 65), and mixtures of diamines (col 5, line 31). Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).
As to the presently recited intermediate polyetherimide stoichiometry:
Lo teaches that the initial extrusion mixture is a stoichiometrically unbalanced mixture (contains a molar excess of one or the other of the monomers) (col 5, lines 62-66). The ratio of the monomers in the first extrusion stage can vary considerably, provided that it is sufficiently unbalanced (generally a molar excess ranging from about 1-18 mole% is employed) in order to reduce extruder torsion forces and improve throughput rates (col 6, lines 15-25). Considering that Lo explicitly teaches that the initial extrusion contains a molar excess of “one or the other of the monomers” (col 5, lines 62-66), and given that there are only two types of monomer disclosed by Lo to choose from (diamine or bis(ether anhydride)), the person having ordinary skill in the art would have immediately envisaged the process disclosed by Lo utilizing either of the two disclosed types of monomers in excess for the initial extrusion, including utilizing diamine in excess. 
Given Lo’s teaching that the unbalanced ratio of the two monomers can vary considerably in the first extrusion to reduce torsion forces, and further in view of Lo’s teaching that the low molecular weight polymer has 2 to 500 repeating units (col 6, lines 56-58), the person having ordinary skill in the art would have been motivated to carry out Lo’s first extrusion utilizing any appropriate molar excess of diamine to dianhydride in order to form a low molecular weight polymer having the desired molecular weight, and in order to achieve the corresponding desired reduction in torsion forces. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Lo’s first extrusion stage utilizing any appropriate molar excess of diamine relative to bis(ether anhydride), including a diamine excess corresponding to an anhydride-amine stoichiometry within the presently claimed range of -2 to -40 mol%. 
As to the presently recited reaction of intermediate polyetherimide with a second bis(ether anhydride):
Lo teaches subsequently melt polymerizing (i.e., “melt mixing”) the low molecular weight polymer (i.e., “the intermediate polyetherimide”) with the monomer which was employed in less than stoichiometric equivalence in the first step (“second extrusion step,” col 6, lines 5-9). In the process, as suggested by Lo, wherein diamine is used in excess in the first extrusion step, the monomer combined with the low molecular weight polymer in the second extrusion step would be bis(ether anhydride). The bis(ether anhydride) melt polymerized with the intermediate (low molecular weight) polyetherimide in the second extrusion step in the process suggested by Lo corresponds to the presently recited “second bis(ether anhydride).”
As to the presently recited conditions (time, pressure, temperature) for melt mixing the intermediate polyetherimide with a second bis(ether anhydride):
Lo teaches that the melt polymerization conditions of the method are substantially the same as those employed in prior art melt polymerization methods for preparing polyetherimides, and teaches extruder temperatures ranging from 250-375 C, with higher temperatures employed as viscosity increases (col 6, lines 35-45). Lo further teaches utilizing means for removing water formed during the polymerization, including a vent attached to a vacuum in the extruder barrel (col 6, lines 46-50). However, Lo, fails to explicitly teach that the second extrusion step includes more than 3 minutes at less than atmospheric pressure and a temperature 50-225 C above the Tg. 
Lo incorporates by reference a prior patent to Takekoshi (US 4011198) as disclosing an extrusion melt polymerization process (col 3, lines 14-24). In US 4011198, Takekoshi discloses maintaining the temperature of the melt above the glass transition temperature of the resulting polyetherimide, but below 400 C (col 6, lines 56-68). It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Lo’s melt polymerization (including the second extrusion step) by selecting any appropriate temperature above the glass transition temperature of the resulting polyetherimide (i.e., selecting a sufficiently high temperature within Takekoshi’s range in order to decrease viscosity for mixing) and below 400 C (i.e., selecting a sufficiently low temperature within Takekoshi’s range to prevent thermal decomposition of the polymer), including a temperature within the presently claimed range of 50-225 C (or 50-200 C as in claim 10) above the glass transition temperature. 
Takekoshi further teaches that it is expedient to employ reduced pressure at a final stage of the polymerization to facilitate removal of water (col 6, lines 62-64). In an example, Takekoshi discloses a polymerization wherein the product has a residence time in the second (and final) extruder of about ten minutes (col 11, lines 43-48). Since Lo incorporates Takekoshi’s disclosure by reference, the person having ordinary skill in the art would have been motivated to look to Takekoshi specifically for guidance regarding suitable conditions utilized in the referenced “prior art melt polymerization methods” (temperature, pressure, duration) for producing Lo’s polyetherimide. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Lo’s second extrusion step by utilizing any appropriate residence time, such as about ten minutes as disclosed in Takekoshi, in order to achieve the desired polymer molecular weight, and by further utilizing reduced pressure as disclosed in Takekoshi (i.e., less than atmospheric pressure), in order to facilitate removal of water. Therefore, as established in the above discussion, Lo (considering Takekoshi’s incorporated disclosure) suggests a method as presently recited comprising extruding (melt mixing) the low molecular weight (intermediate) polyetherimide with a second bis(ether anhydride) for a residence time of greater than 3 minutes at reduced (less than atmospheric) pressure, and at a temperature within the presently recited range. (Takekoshi’s exemplified run time of about 10 minutes further falls within the range recited in instant claim 4.) 
As to the presently recited final polyetherimide stoichiometry, and the presently recited melt stability (change in melt viscosity):
Lo teaches that the final product is a substantially stoichiometrically balanced polyetherimide polymer (col 6, lines 9-12). However, Lo fails to teach a melt stability as presently recited.
Gallucci teaches that good melt processability is a key attribute for polyetherimides, as it allows them to be quickly and easily formed into articles. However, polyetherimides with higher Tg’s require high melt processing temperatures, and instability is often indicated by a rise in melt viscosity or an increase in the energy needed to stir the polymer (which generates further heat through friction, resulting in resin degradation) [0001, 0015]. 
 Gallucci discloses that addition of a phosphorus-containing stabilizer to a polyetherimide sulfone made with an excess of anhydride end groups gives good thermal processability in the melt [0013], and prevents a significant increase of melt viscosity [0016] (improves melt stability [0034]). Gallucci teaches an anhydride end group concentration of 0.01-10.0 mol% [0036], and exemplifies (see Table 1, PEIS-D, [0054]) a polyetherimide wherein the mole% anhydride end groups is 0.12 mol% (corresponding to an anhydride-amine stoichiometry of 0.12 mol%, which falls within the presently claimed range of -1 to 2.5 mol%). [In view of the latitude permitted by the term “substantially,” one having ordinary skill in the art would have considered a polyetherimide having an excess of 0.01 mol% anhydride groups (i.e., a value within Gallucci’s range disclosed in [0036]) or 0.12 mol% anhydride groups (as in Gallucci’s PEIS-D example) to satisfy Lo’s disclosure of a “substantially stoichiometrically balanced polyetherimide polymer.”] 
Considering Gallucci’s disclosure, the person having ordinary skill in the art would have been motivated to improve the melt stability of a polyetherimide in order to prevent an increase in required torque and resin degradation during the formation of articles via melt processing. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a final polyetherimide, as suggested by modified Lo, by stabilizing the melt viscosity, including stabilizing the melt viscosity to an extent corresponding to a change in viscosity within the presently recited range of -35% to 50%, in order to prevent changes in the viscosity of modified Lo’s polyetherimide during article formation via melt processing. 
As to claim 3, modified Lo suggests a process according to claim 1, as set forth above. Lo fails to specifically disclose a polydispersity index, as presently recited. However, as established in the discussion above, modified Lo suggests a method as recited in the present claims and as described in the instant specification, wherein the polyetherimide has a run time in the second extrusion step of about ten minutes. According to the instant specification, extruders typically have a melt mixing time of 30 seconds to three minutes, and that increasing the melt mixing time and using an intermediate polyetherimide having the recited stoichiometry resulted in a final polyetherimide having a PDI of less than or equal to 2.75 [0006]. 
Given that modified Lo suggests a method utilizing an intermediate polyetherimide as presently recited, and further given that modified Lo suggests a longer melt mixing time (as presently recited and described), there is reasonable basis to conclude that the process of modified Lo produces a polyetherimide which has substantially the same properties, particularly polydispersity, as the polyetherimide resulting from the process recited and described in the present claims and specification. It would have been obvious to the person having ordinary skill in the art, therefore, to have produced a polyetherimide, as suggested by modified Lo, utilizing any appropriate duration for the polymerization (e.g., 10 min residence time) in order to achieve the desired polymer molecular weight/viscosity, including a duration corresponding to a polydispersity index within the presently recited range of less than or equal to 2.75. 
As to claim 7, modified Lo suggests a method according to claim 1 as set forth above. Lo teaches that polyetherimide having 10-50 average repeating units are typically formed during the first extrusion steps (col 6, lines 56-58). Lo exemplifies (col 8, Table 1, example 1) polyetherimide wherein the intermediate polyetherimide has a weight average molecular weight which is ~ 57% (i.e., 19100/33700) of the Mw of the final polyetherimide, which falls within the presently claimed range. It would have been obvious to the person having ordinary skill in the art, therefore, to have produced a polyetherimide, as suggested by modified Lo, by selecting any appropriate molecular weight for the low molecular weight product of the first extrusion step (i.e., intermediate polyetherimide) within Lo’s range of 10-50 average repeating units (in order to decrease torque forces required in the extruder), and any appropriate final molecular weight for the product of the second extrusion step (depending on the requirements of the intended application), including weight average molecular weights wherein the intermediate polyetherimide has a weight average molecular weight within the presently claimed range of 10-60 wt% of the weight average molecular weight of the final polyetherimide (e.g., 57 wt%, as exemplified by Lo).
As to claim 8, modified Lo suggests a method according to claim 1, as set forth above. Lo further teaches that chain stoppers can be employed to control molecular weight in the second step (col 6, lines 12-14) (i.e., melt mixed with the intermediate polyetherimide and the second bis(ether anhydride), as presently recited). 
As to claim 26, modified Lo suggests a method according to claim 1, as set forth above. Lo teaches that the process can be carried out utilizing a batch mixed reactor (col 5, line 45), which corresponds to a batch mixer as presently recited. Alternatively as to claim 26, Lo teaches utilizing an extruder (col 5, lines 35-36). Lo fails to specifically teach the capacity of the extruder, or the viscosity limitations thereof. However, when producing a polymer, the person having ordinary skill in the art would have been motivated to utilize equipment capable of handling any appropriate volume of material in order to effectively provide the desired quantity of material.  It would have been obvious to the person having ordinary skill in the art, therefore, to have made polyetherimide in an extruder (processing equipment), as suggested by modified Lo, having any appropriate capacity, including an extruder having capacity for a large volume, in order to provide a commercially viable quantity of polymer. Furthermore, when carrying out a polymerization, the person having ordinary skill in the art would have been motivated to utilize equipment having any appropriately increased viscosity handling capabilities in order to minimize equipment failure and/or overheating at higher polymer molecular weights. It would have been obvious to the person having ordinary skill in the art, therefore, to have made polyetherimide in a large volume capacity extruder having any appropriately high viscosity handling capability, including capability of handling viscosity greater than 500,000 centipoise.
As to claim 27, modified Lo suggests a method according to claim 1, as set forth above. Lo teaches that a single extruder having an intermediate feed stage may be employed (col 5, lines 39-40), which would result in a process according to claim 1 wherein both intermediate and final polyetherimides are produced in the same extruder (melt mixing apparatus) without isolation/separation of the intermediate.

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered.
Applicant argues (p 7) that Lo teaches that it is preferred that organic diamine be the monomer employed in the lower amount in the initial polymerization, and therefore Lo does not suggest utilizing an excess of diamine monomer in the initial polymerization. 
However, as set forth in the rejection of record and as acknowledged by Applicant, Lo explicitly states in the broader disclosure that the initial extrusion contains a molar excess of “one or the other of the monomers” (col 5, lines 62-66). Therefore, considering that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123), Applicant’s argument is not persuasive.
Applicant argues (p 8) that previous utilizing reactor types other than extruders allow for longer polymerization times, specifically greater than 3 minutes as required by the present claims. However, Applicant has not provided any specific reasoning or evidence to establish that an extruder could not be used for a polymerization time longer than 3 minutes (such as for ten minutes, as disclosed in Takekoshi). It is further noted that the present claims, including new dependent claim 26, encompass processes performed in an extruder. Therefore, because it fails to establish how the claimed method differs from the method suggested by the prior art, Applicant’s argument that previous methods utilized extruders for a melt mixing time of 30 seconds to 3 minutes is not sufficient to overcome the prima facie case of obviousness.
Applicant argues (p 8) that Lo and Takekoshi fail to suggest that the recited melt mixing time and intermediate stoichiometry provide a polyetherimide having a melt stability as now required by the amended claims. However, the rejection now relies upon the teachings in Gallucci to establish the obviousness of the presently recited melt stability limitation.
Applicant argues (p 9) that the comparative examples A1 and A2 in Table 6 show that use of an intermediate having excess anhydride groups results in a final polymer having a stoichiometry outside the claimed range. However, given that Lo teaches a final polymer which is “substantially stoichiometrically balanced” by controlling the ratio of the added monomer to the low molecular weight polymer, Applicant’s instant examples A1 and A2 (wherein the addition of the monomer to the intermediate polymer was not sufficiently controlled to provide substantial stoichiometric balance) is not representative of the closest prior art.
Applicant further argues (p 9) that the remaining extruded comparative examples (prepared utilizing an amine-terminated intermediate polymer) failed to provide the desired melt stability, due to low reaction completion and low reaction time. However, Applicant has not provided sufficient experimental detail (such as length of polymerization) to determine whether the instant extruder examples are representative of the closest prior art. Furthermore, given that Lo teaches monitoring the course of the reaction by collecting and measuring the quantity of water produced (col 6, lines 50-55), and teaches that viscosity increases as the polymer builds (col 6, lines 44-45), it would have been obvious to the person having ordinary skill in the art to have continued the polymerization of modified Lo until completion in order to achieve a maximum attainable polymer molecular weight. Applicant has not explained why a finding that decreasing the reaction time and reaction completion corresponds to deteriorated polymer melt stability would have been an unexpected result. Therefore, because they are not representative of the closest prior art and further because they fail to demonstrate an unexpected result, Applicant’s comparative examples in Table 6 are not sufficient to overcome the prima facie case of obviousness.
Applicant argues (p 10) that, in contrast to examples in Table 6 prepared utilizing an extruder, instant example 1 has a melt stability of -24% to 3% when run in a batch mixer under various conditions. However, even if Applicant persuasively establishes that unexpected melt stability is achieved by producing polyetherimides in a batch mixer, Applicant is reminded that evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d). Applicant has not provided sufficient evidence to show that unexpected results would be obtained for all methods encompassed by the present claims. For example, the present claims are not limited to processes which utilize a batch mixer. Furthermore, runs A-G of example 1 were performed utilizing an intermediate PEI having a stoichiometry of -23.95%, while the instant claims encompass a range of -2 to -40 mol%. Runs A-G were performed utilizing specific diamine and bis(ether anhydride) monomers, while the instant claims are not limited to the specific monomers used in the examples. Runs A-G were performed utilizing a polymerization time of 10 minutes or greater, and achieved final stoichiometries within a range of 0.079 to 0.417, while the instant claims encompass substantially shorter polymerization times (any above 3 minutes) and a wider range of final stoichiometries (-1 to 2.5 mol%). Therefore, if Applicant wishes to overcome the present rejection by showing unexpected results, Applicant must provide sufficient evidence to show that unexpected results would be obtained for all processes encompassed by the present claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766